SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the "Agreement") is entered into by Kathy
Gersch (hereinafter referred to as "Employee") and drugstore.com, its parent,
affiliates, subsidiaries, officers, directors, and managers (hereinafter
referred to as "drugstore.com" or "Employer"). The effective date of this
Agreement is October 3, 2005.

RECITALS

WHEREAS, Employee was employed by the Company as Vice President, General
Manager, & Chief Marketing Officer and most recently as the Vice President,
Retail Over the Counter; and

WHEREAS, the Employee wishes to terminate her employment with the Company,
effective October 14, 2005; but has agreed to assist the Company until December
31, 2005 to facilitate a smooth transition of this termination (the "Transition
Period"); and

WHEREAS, the parties wish to clarify and resolve any disputes that may exist
between the Employee and drugstore.com arising out of her employment
relationship; and

WHEREAS, the Employee is hereby advised of her right to consult an attorney
prior to signing this Agreement. Employee has either consulted an attorney of
her choice or voluntarily elected not to consult legal counsel, and understands
that she is waiving all potential claims against the Company arising prior to
the effective date of this Agreement and relating to her employment in any way;
and

WHEREAS, Employee acknowledges that she enters into this Agreement knowingly and
voluntarily without coercion or duress from any source. Employee has had a
reasonable time in which to consider whether she wished to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

1. EMPLOYMENT AND OFFICES: ENDING DATE AND RESPONSIBILITIES

The Company and Employee acknowledge and agree that Employee's employment with
the Company and its affiliates, and her status as an officer, will terminate
effective October 14, 2005 (the "Termination Date"); provided however that
Employee will use best efforts to be available to consult with or perform small
projects for the Company during the Transition Period. Employee understands and
agrees that this termination is effective with respect to all offices and
positions she holds with the Company and any of its affiliates.

2. BENEFITS FROM EMPLOYER

As consideration for the release of claims set forth below and other obligations
under this Agreement:

drugstore.com will pay Employee separation payments up to an amount equivalent
to her current base salary through December 31, 2005 (the "Separation
Payments"). In addition, if any vice president receives a bonus for his or her
performance during the 2005 Fiscal Year, Employee will be awarded a bonus at the
discretion of the CEO. All payments will be subject to customary tax
withholdings and paid on regularly scheduled payroll dates after the effective
date of this Agreement. The Company will accelerate vesting on options that
would have otherwise vested during the Transition Period. The Company shall
allow Employee to exercise vested option grants until March 31, 2006.

drugstore.com has paid its portion of the medical and dental benefits insurance
premium that Employee has been receiving as an employee of drugstore.com through
October 31, 2005. In addition, if Employee elects to continue coverage under
COBRA, and in exchange for the promises contained in paragraph six below,
drugstore.com will, through the end of December 2005 pay that portion of
Employee's COBRA premium that corresponds to the same level of medical and
dental benefits insurance coverage paid for by drugstore.com as of the date of
Employee's termination (the "COBRA" Benefits"). Employee understands that
Employee has the obligation to formally elect COBRA coverage if such coverage is
desired and that drugstore.com may, at its discretion, reimburse Employee for
COBRA payments or make COBRA payments directly on behalf of the Employee.

The Employee's right to Separation Payments and COBRA Benefits will immediately
cease if Employee earns any amount from employment, consulting or other
performance of personal services through December 31, 2005. Employee shall
disclose to the Company if she receives (or has the right to receive) any such
earnings.



3. VALID CONSIDERATION

Employee and drugstore.com agree that the offer of Separation pay and benefits
by drugstore.com to Employee described in the preceding paragraph is not
required by drugstore.com's policies or procedures or by any pre-existing
contractual obligation of drugstore.com or by any statute, regulation or
ordinance, and is offered by drugstore.com solely as consideration for this
Agreement. In the event Employee fails to abide by the terms of this Agreement,
drugstore.com may elect, at its option and without waiver of other rights or
remedies it may have, not to pay or provide any unpaid Separation payments or
benefits, and to seek to recover previously paid Separation pay.

4. STOCK OPTIONS

Except for the acceleration of vesting described in Section 2, Employee
acknowledges and agrees that no shares will vest after her Termination Date.

5. REAFFIRMATION OF CONFIDENTIALITY AND INVENTIONS AGREEMENT

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidentiality and Inventions Agreement, which Employee signed as part of
her employment with drugstore.com, a copy of which is attached hereto as Exhibit
A, which shall remain in full effect.

6. RELEASE OF CLAIMS

Employee expressly waives any claims against drugstore.com (including, for
purposes of this paragraph 6, all parents, affiliates, subsidiaries, officers,
directors, stockholders, managers, employees, former employees, agents,
investors, and representatives, predecessors and successors) and further
releases drugstore.com (including its parents, affiliates, subsidiaries,
officers, directors, stockholders, managers, employees, former employees,
agents, investors, and representatives, predecessors and successors) from any
claims, whether known or unknown, which existed or may have existed at any time
up to the date of this Agreement, including claims related in any way to
Employee's employment with drugstore.com or the ending of that relationship.
This release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, stock options, or damages of any kind whatsoever, claims
arising out of any common law torts, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of wrongful discharge, any theory of negligence, any theory of
retaliation, any theory of discrimination or harassment in any form, any legal
restriction on drugstore.com's right to terminate employees, or any federal,
state, or other governmental statute, executive order, or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964 as amended, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. Section 1981,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Employee agrees to indemnify and hold drugstore.com harmless from
and against any and all loss, costs, damages, or expenses, including, without
limitation, reasonable attorneys' fees incurred by drugstore.com arising out of
any breach of this Agreement by Employee or resulting from any representation
made herein by Employee that was false when made. Notwithstanding any other
provision of this Agreement to the contrary, this waiver and release shall not
apply to any claims by either party arising under that certain Indemnification
Agreement between Employee and drugstore.com, and which is reaffirmed and
incorporated herein as part of this Agreement.

Employee represents that Employee has not filed any complaints, charges or
lawsuits against drugstore.com with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as required by law. Employee further agrees that if a commission, agency,
or court assumes jurisdiction of such claim, complaint or charge against
drugstore.com on behalf of Employee, Employee will request the commission,
agency or court to withdraw from the matter. This clause does not prohibit
employee from enforcing the terms of this Agreement.

Employee represents and warrants that she is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner and that she has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

7. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by either party of any
wrongful act, unlawful discrimination, or breach of contract. Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

8. NONDISPARAGEMENT

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity regarding drugstore.com's business or
related activities or the relationship between the parties.

9. RETURN OF PROPERTY

Employee confirms that Employee has returned to Employer all files, memoranda,
records, credit cards, pagers, computers, computer files, passwords and
passkeys, Card Keys, or related physical or electronic access devices, and any
and all other property received from Employer or any of its current or former
employees or generated by Employee in the course of employment.

10. BREACH OR DEFAULT

Any party's failure to enforce this Agreement in the event of one or more events
that violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.

11. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law. If any one or more of the provisions of this Agreement is for
any reason held to be excessively broad as to duration, geographical scope,
activity, subject or for any other reason, it will be construed by limiting it
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as it then appears in order to carry out the intent of the
provision to the greatest extent possible.

12. ENTIRE AGREEMENT

This Agreement sets forth the entire understanding between Employee and
drugstore.com and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of Employee's employment with drugstore.com and
the employment relationship. Employee acknowledges that in executing this
Agreement, Employee does not rely upon any representation or statement by any
representative of drugstore.com concerning the subject matter of this Agreement,
except as expressly set forth in the text of the Agreement. No modification or
waiver of this Agreement will be effective unless evidenced in a writing signed
by both parties.

13. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

14. KNOWING AND VOLUNTARY AGREEMENT

Employee represents and agrees that Employee has read this Agreement,
understands its terms and the fact that this Agreement releases any claims that
Employee might have against Employer. Further, Employee understands that
Employee has the right to consult counsel of choice and has either done so or
knowingly waived the right to do so, and enters into this Agreement without
duress or coercion from any source.

15. OPPORTUNITY TO CONSIDER AND REVOKE AGREEMENT

Employee agrees that she has been encouraged to seek legal counsel to review
this Agreement, has been provided the opportunity to consider whether to enter
this Agreement, and has voluntarily chosen to enter the Agreement on this date.
Employee acknowledges that she is voluntarily executing this Agreement, that she
has carefully read and fully understands all aspects of this Agreement, that she
has not relied upon any representations or statements not set forth herein or
made by Employer's agents or representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement.

drugstore.com




By: /s/ Dawn G. Lepore
Its: Chairman & CEO   



Kathy Gersch




/s/ Kathy Gersch


